Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a 371 application filed on 10/05/2020 claiming priority to PCT/JP2019/013533, filed on 03/28/2019, in which claims 1-17 are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application PCT/JP2019/013533, filed on 03/28/2019.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 10/05/2020.

Drawings

The Examiner contends that the drawings submitted on 10/05/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, 7, 8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaura (WO 2011/105230 A1).

As to claim 1, Kitaura teaches a data processing apparatus comprising:

a coefficient conversion section configured to convert a first filter coefficient into a second filter coefficient different from the first filter coefficient ([0060] and [0064]-[0068] including Equation (1) and [0092]-[0103] including Equation (2) for filter coefficients h’(i,j) and predictive filter coefficients p(i,j));

and a filter section configured to perform a filter process using the second filter coefficient ([0060] and [0064]-[0068] including Equation (1) and [0092]-[0103] including Equation (2) for filter coefficients h’(i,j) and predictive filter coefficients p(i,j)).

As to claim 14, the apparatus of claim 11 performs all the steps of the method of claim 14. Therefore, claim 14 is rejected similarly as claim 1.

As to claim 3, Kitaura further teaches wherein the filter section performs, as the filter process, a prediction process of applying, to an image, a prediction expression for performing a product sum calculation between the second filter coefficient and a prediction tap that is a pixel of the image, to generate a filter image ([0060] and [0064]-[0068] including Equation (1)).

As to claim 4, Kitaura further teaches wherein the coefficient conversion section converts the first filter coefficient into the second filter coefficient whose number of the prediction taps is different from 

As to claim 5, Kitaura further teaches wherein the coefficient conversion section converts the first filter coefficient into the second filter coefficient included in a prediction expression different from a prediction expression including the first filter coefficient ([0087]-[0091] and [0116]-[0119] – number of taps in different filter reference areas being different; the Equations (1) and (2) would also be different as a result).

As to claim 7, Kitaura further teaches a parse section configured to parse an ILF coefficient of an ILF (In Loop Filter) used in local decoding of prediction encoding of a source image, the ILF coefficient being included in an encoded bit stream; and a decoding section configured to decode encoded data included in the encoded bit stream and obtained by prediction encoding of the source image, to generate a decoded image, wherein the first filter coefficient includes the ILF coefficient, the second filter coefficient includes a tap coefficient included in a prediction expression for predicting the source image from the decoded image obtained by the local decoding, the coefficient conversion section converts the ILF coefficient into the tap coefficient, and the decoding section includes the filter section that performs the filter process for the decoded image by using the tap coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area).

As to claim 8, Kitaura further teaches wherein the parse section further parses a conversion coefficient included in the encoding bit stream and used to convert the ILF coefficient into the tap coefficient, and the coefficient conversion section converts the ILF coefficient into the tap coefficient by using the conversion coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; see Equation (2) in [0092]-[0103]).

As to claim 10, Kitaura further teaches wherein the first filter coefficient includes an ILF coefficient of an ILF (In Loop Filter) of a decoding apparatus that includes the ILF for decoding encoded 

As to claim 13, Kitaura further teaches a tap coefficient storage section configured to store, from between a first tap coefficient and a second tap coefficient that are included in a prediction expression for predicting a second image from a first image, the first tap coefficient; and a conversion coefficient storage section configured to store a conversion coefficient for converting the first filter coefficient into the second filter coefficient, wherein the first filter coefficient includes the first tap coefficient, the second filter coefficient includes the second tap coefficient, the coefficient conversion section converts the first tap coefficient into the second tap coefficient by using the conversion coefficient stored in the conversion coefficient storage section, and the filter section performs the filter process for the first image by using the second tap coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; see Equation (2) in [0092]-[0103]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 6, 9, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura in view of Nishida (WO 2017/191750 A1 with US 2019/0104308 being used hereinafter for all citation purposes).

As to claim 15, Kitaura teaches a data processing apparatus comprising:

a coefficient conversion section configured to convert a tap coefficient ([0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; also see [0116]-[0119]; further see Equation (2) in [0092]-[0103]);

and a filter section configured to perform a filter process ([0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; also see [0116]-[0119]; further see Equation (2) in [0092]-[0103]).

Kitaura does not teach converting a tap coefficient included in a prediction expression that is a polynomial for predicting second data from first data into a seed coefficient included in a coefficient approximate expression that is a polynomial for approximating the tap coefficient; and performing a filter process for applying, to data, a prediction expression for performing a product sum calculation with the tap coefficient obtained from the coefficient approximate expression including the seed coefficient.

However, Nishida teaches converting a tap coefficient included in a prediction expression that is a polynomial for predicting second data from first data into a seed coefficient included in a coefficient approximate expression that is a polynomial for approximating the tap coefficient (see [0214]-[0237] including Equations (9)-(19); also see [0271]-[0279] including Equations (22)-(27); further see [0268]-[0272] and [0299]-[0308] for seed coefficients and wherein a tap coefficient is defined by a cubic polynomial);



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and performs prediction arithmetic operation using tap coefficients obtained using the reduction filter information to perform a filter process for the first image to generate a second image. The present technology can be applied, for example, an encoding apparatus and a decoding apparatus of an image (Nishida; abstract).

As to claim 17, the apparatus of claim 15 performs all the steps of the method of claim 17. Therefore, claim 17 is rejected similarly as claim 15.

As to claim 2, Kitaura does not teach wherein the coefficient conversion section converts the first filter coefficient into the second filter coefficient by using a conversion coefficient for converting the first filter coefficient into the second filter coefficient, and the conversion coefficient is obtained by conversion coefficient learning that statistically minimizes an error of the second filter coefficient obtained using the conversion coefficient.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and performs prediction arithmetic operation using tap coefficients obtained using the reduction filter information to perform a filter process for the first image to generate a second image. The present technology can be applied, for example, an encoding apparatus and a decoding apparatus of an image (Nishida; abstract).

As to claim 6, Kitaura does not teach a classification section configured to perform classification of classifying a noticed pixel of the image into one of plural classes, wherein the coefficient conversion section converts the first filter coefficient for each class into the second filter coefficient of a class number different from that of the first filter coefficient.

However, Nishida teaches a classification section configured to perform classification of classifying a noticed pixel of the image into one of plural classes, wherein the coefficient conversion section converts the first filter coefficient for each class into the second filter coefficient of a class number 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and performs prediction arithmetic operation using tap coefficients obtained using the reduction filter information to perform a filter process for the first image to generate a second image. The present technology can be applied, for example, an encoding apparatus and a decoding apparatus of an image (Nishida; abstract).

As to claim 9, Kitaura does not teach a parse section configured to parse an ILF coefficient of an ILF (In Loop Filter) used in local decoding of prediction encoding of a source image, the ILF coefficient being included in an encoded bit stream, a decoding section configured to decode encoded data included in the encoded bit stream and obtained by prediction encoding of the source image, to generate a decoded image; and a conversion coefficient storage section configured to store a conversion coefficient for converting the first filter coefficient into the second filter coefficient, wherein the first filter coefficient includes the ILF coefficient the second filter coefficient includes a tap coefficient included in a prediction expression for predicting an image equivalent to the source image from an image equivalent to the decoded image obtained by the local decoding, the coefficient conversion section converts the ILF coefficient into the tap coefficient by using the conversion coefficient stored in the conversion coefficient storage section, and the decoding section includes the filter section that performs the filter process for the decoded image by using the tap coefficients.



Furthermore, Nishida teaches a learning process that performs learning of a tap coefficient using prediction formulas in which an optimum tap coefficient can be determined for each class. The learning section 33 successively determines pixels configuring the student image as student data from the student data generation section 32 as a noticed pixel, and selects, in regard to the noticed pixels, pixels having a tap structure same as that selected by the tap selection section 21 of FIG. 2 as a prediction tap from the student image. Further, the learning section 33 establishes and solves a normal equation of the expression (8) for each class using the corresponding pixel configuring the teacher image corresponding to the noticed pixel and the prediction tap of the noticed pixel to determine tap coefficients for each class (see [0172]-[0194] including Equations (1)-(8)). Nishida further describes a process in which the addition section 44 performs the addition setting, for example, all of the pixels of the student image as a noticed pixel to establish a normal equation represented by the expression (8) in regard to each class and then supplies the normal equation to the coefficient calculation section 45. The coefficient calculation section 45 solves the normal equation regarding each class supplied from the addition section 44 to determine an optimum tap coefficient w.sub.n for each class and supplies the determined optimum tap coefficients w.sub.n. The tap coefficients w.sub.n for the individual classes determined in such a manner as described above can be stored into the coefficient acquisition section 24 in the image conversion apparatus 20 of FIG. 2 ([0207]-[0209]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system to show a parse section configured to parse an ILF coefficient of an ILF (In Loop Filter) used in local decoding of prediction encoding of a source image, the ILF coefficient being included in an encoded bit stream, a decoding section configured to decode encoded data included in the encoded bit stream and obtained by prediction encoding of the source image, to generate a decoded image; and a conversion coefficient storage section configured to store a conversion coefficient for converting the first filter coefficient into the second filter coefficient, wherein the first filter coefficient includes the ILF coefficient the second filter coefficient includes a tap coefficient included in a prediction expression for predicting an image equivalent to the source image from an image equivalent to the decoded image obtained by the local decoding, the coefficient conversion section converts the ILF coefficient into the tap coefficient by using the conversion coefficient stored in the conversion coefficient storage section, and the decoding section includes the filter section that performs the filter process for the decoded image by using the tap coefficients in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and performs prediction arithmetic operation using tap coefficients obtained using the reduction filter information to perform a filter process for the first image to generate a second image. The present technology can be applied, for example, an encoding apparatus and a decoding apparatus of an image (Nishida; abstract).

As to claim 11, Kitaura does not teach a conversion coefficient storage section configured to store a conversion coefficient for converting the first filter coefficient into the second filter coefficient, wherein the first filter coefficient includes an ILF coefficient of an ILF (In Loop Filter) of a decoding 

However, Kitaura does teach wherein the first filter coefficient includes an ILF coefficient of an ILF (In Loop Filter) of a decoding apparatus that includes the ILF for decoding encoded data obtained by prediction encoding of a source image and included in an encoded bit stream, the second filter coefficient includes a tap coefficient included in a prediction expression for predicting the source image from a decoded image obtained by decoding the encoded data the coefficient conversion section converts the ILF coefficient into the tap coefficient, and the filter section performs the filter process for the decoded image outputted from the decoding apparatus, by using the tap coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area).

Furthermore, Nishida teaches a learning process that performs learning of a tap coefficient using prediction formulas in which an optimum tap coefficient can be determined for each class. The learning section 33 successively determines pixels configuring the student image as student data from the student data generation section 32 as a noticed pixel, and selects, in regard to the noticed pixels, pixels having a tap structure same as that selected by the tap selection section 21 of FIG. 2 as a prediction tap from the student image. Further, the learning section 33 establishes and solves a normal equation of the expression (8) for each class using the corresponding pixel configuring the teacher image corresponding to the noticed pixel and the prediction tap of the noticed pixel to determine tap coefficients for each class (see [0172]-[0194] including Equations (1)-(8)). Nishida further describes a process in which the addition section 44 performs the addition setting, for example, all of the pixels of the student image as a noticed 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system to show a conversion coefficient storage section configured to store a conversion coefficient for converting the first filter coefficient into the second filter coefficient, wherein the first filter coefficient includes an ILF coefficient of an ILF (In Loop Filter) of a decoding apparatus that includes the ILF and decodes encoded data included in an encoded bit stream and obtained by prediction encoding of a source image, the second filter coefficient includes a tap coefficient included in a prediction expression for predicting an image equivalent to the source image from an image equivalent to a decoded image obtained by decoding the encoded data, the coefficient conversion section converts the ILF coefficient into the tap coefficient by using the conversion coefficient stored in the conversion coefficient storage section, and the filter section performs the filter process for the decoded image outputted from the decoding apparatus, by using the tap coefficient in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and performs prediction arithmetic operation using tap coefficients obtained using the reduction filter information to perform a filter process for the first image to generate a second image. The present 

As to claim 12, Kitaura does not teach a tap coefficient storage section configured to store a first tap coefficient included in a prediction expression for predicting an image equivalent to a source image from an image equivalent to a decoded image obtained by decoding encoded data obtained by encoding the source image, wherein the first filter coefficient includes the first tap coefficient, the second filter coefficient includes a second tap coefficient included in a prediction expression for predicting the source image from the decoded image, the coefficient conversion section converts the first tap coefficient into the second tap coefficient, and the filter section performs the filter process for the decoded image by using the second tap coefficient.

However, Kitaura does teach a tap coefficient storage section configured to store, from between a first tap coefficient and a second tap coefficient that are included in a prediction expression for predicting a second image from a first image, the first tap coefficient; and a conversion coefficient storage section configured to store a conversion coefficient for converting the first filter coefficient into the second filter coefficient, wherein the first filter coefficient includes the first tap coefficient, the second filter coefficient includes the second tap coefficient, the coefficient conversion section converts the first tap coefficient into the second tap coefficient by using the conversion coefficient stored in the conversion coefficient storage section, and the filter section performs the filter process for the first image by using the second tap coefficient ([0060]-[0062], [0146], and [0152]-[0153] for adaptive filtering; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; see Equation (2) in [0092]-[0103]).

Furthermore, Nishida teaches a learning process that performs learning of a tap coefficient using prediction formulas in which an optimum tap coefficient can be determined for each class. The learning section 33 successively determines pixels configuring the student image as student data from the student data generation section 32 as a noticed pixel, and selects, in regard to the noticed pixels, pixels having a tap structure same as that selected by the tap selection section 21 of FIG. 2 as a prediction tap from the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kitaura’s system with Nishida’s system to show a tap coefficient storage section configured to store a first tap coefficient included in a prediction expression for predicting an image equivalent to a source image from an image equivalent to a decoded image obtained by decoding encoded data obtained by encoding the source image, wherein the first filter coefficient includes the first tap coefficient, the second filter coefficient includes a second tap coefficient included in a prediction expression for predicting the source image from the decoded image, the coefficient conversion section converts the first tap coefficient into the second tap coefficient, and the filter section performs the filter process for the decoded image by using the second tap coefficient in order to provide an encoding apparatus and an encoding method as well as a decoding apparatus and a decoding method that make it possible to improve the compression efficiency. The encoding apparatus transmits reduction filter information that reduces tap coefficients for individual ones of a plurality of classes determined by learning that uses a student image equivalent to a first image obtained by addition of a residual of prediction encoding and a prediction image and a teacher image equivalent to an original image corresponding to the first image. The decoding apparatus accepts the reduction filter information and 

As to claim 16, the combination of Kitaura and Nishida teaches wherein the coefficient conversion section converts the tap coefficient included in the prediction expression for predicting a second image from a first image into the seed coefficient, and the filter section performs the filter process that applies, to an image, the prediction expression for performing a product sum calculation between the tap coefficient obtained from the coefficient approximate expression including the seed coefficient and a prediction tap that is a pixel of the image (Kitaura; [0050], [0069], and [0087]-[0091] for number of taps in a filter reference area; also see [0116]-[0119]; further see Equation (2) in [0092]-[0103]; Nishida; see [0214]-[0237] including Equations (9)-(19); also see [0271]-[0279] including Equations (22)-(27); further see [0268]-[0272] and [0299]-[0308] for seed coefficients and wherein a tap coefficient is defined by a cubic polynomial).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482